DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 07/25/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US 2014/0183693 A1; hereafter Tsai).

 Regarding claim 1.  Tsai discloses a method of packaging a semiconductor device, the method comprising:
forming a polymer material ( polymer layer 36) over an integrated circuit die ( device 12); forming an opening in the polymer material ( Fig 3, polymer layer 36, Para [ 0016]); forming a conductive material ( Fig 4, metallic material 42, Para [ 0017]) over the polymer material  ( Fig 3, polymer layer 36, Para [ 0016]) and within the opening in the polymer material  ( Fig 4, polymer layer 36, Para [ 0016]); and
patterning the conductive material to form a post-passivation interconnect (PPI) pad ( Fig 4, metallic material 42B, construes as PPI pad, Para [ 0017]) over the polymer material ( Fig 3, polymer layer 36, Para [ 0016]),  a PPI line ( Fig 4-7, metallic material 42A, construes as PPI line, Para [ 0017]) in the opening in the polymer material ( Fig 4-7, metallic material 42A, Para [ 0017]), and a transition element  ( Fig 8-9, metallic material 42,  region between 42A/42B) extending from the PPI line ( Fig 4-7, metallic material 42A, construes as PPI line) to the PPI pad ( Fig 8, metallic material 42B), wherein, in a cross-sectional view:
the PPI line ( Fig 4-7, metallic material 42A, construes as PPI line) comprises a first vertical sidewall extending from a horizontal surface of the PPI line ( Fig 8, metallic material 42A, construes as PPI line);
the transition element comprises a first tapered sidewall opposite the first vertical sidewall ( Fig 8, metallic material 42,  region between 42A/42B); and
the horizontal surface of the PPI line ( Fig 4-7, metallic material 42A, construes as PPI line) extends from the first vertical sidewall to the first tapered sidewall of the transition element ( Fig 7-8, metallic material 42,  region 42A).  


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2014/0183693 A1; hereafter Tsai) in view of Chen et al (US 2016/0254240 A1; hereafter Chen).

Regarding claim 4.  Chen discloses the method of claim 1, But, Tsai does not disclose explicitly wherein the transition element has a triangular shape in a top-down view. 
In a similar field of endeavor, Chen discloses wherein the transition element has a triangular shape in a top-down view (Fig 2B, transition region 121 of PPI 120, Para [ 0031]).
Since Tsai and Chen are both from the similar field of endeavor, and transition element 121 disposed between the PPI pad 118 and the PPI line 120, therefore the purpose disclosed by Chen would have been recognized in the pertinent art of Tsai. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Tsai in light of Chen teaching “wherein the transition element has a triangular shape in a top-down view (Fig 2B, transition region 121 of PPI 120, Para [ 0031])” for further advantage such as reduce the physical size of semiconductor devices.

 
Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
forming a connector on the PPI pad, the connector being coupled to the PPI pad; and encapsulating the connector with a first molding material, the first molding material extending over the PPI pad, the PPI line, and the polymer material.  

Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein, in the cross-sectional view, the PPI line further comprises a second horizontal surface over the horizontal surface, the second horizontal surface extending from the first vertical

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein forming the opening in the polymer material comprises: patterning the polymer material to form a first opening extending partially through the polymer material; and patterning the polymer material through the first opening to form a second opening exposing a contact pad of the integrated circuit die.

Claims 9, 11-14 and 22-24 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
a transition structure coupling the PPI line to the PPI pad, the PPI line being disposed in the opening, the PPI pad being disposed over the first polymer layer, wherein the transition structure comprises a first tapered sidewall extending from a bottom surface of the PPI line to a bottom surface of the PPI pad, and wherein the transition structure comprises a second tapered sidewall extending in a direction parallel to the first tapered sidewall from a top surface of the PPI line to a top surface of the PPI pad, as recited in claim 7.

Claims 15, 18-20 and 25-26 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
 patterning the polymer layer with a second patterning process different from the first patterning process to form a second opening in the polymer layer, the second opening exposing a contact pad of the integrated circuit die, the second opening having a width less than a width of the first opening; and forming a conductive material in the first opening and the second opening, the conductive material comprising a PPI pad extending along an uppermost surface of the polymer layer, a PPI line disposed in the first opening and the second opening, and a transition structure coupling the PPI line to the PPI pad, the transition structure being formed along a tapered sidewall of the polymer layer which formed a side surface of the first opening, as recited in claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898